EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amir Behnia on 11/19/2021.

The application has been amended as follows: 
Amend claims 1, 13, 22, and 23. (See below).
Cancel claim 12.

Claim Amendments
Claim 1: 
A barrel nut for a fastener, the barrel nut being configured to prevent axial movement of the fastener relative to a structure on which the fastener is installed, wherein the barrel nut comprises:
a first part and
a second part pivotable relative to the first part,
wherein the first part comprises a washer having a first bearing surface, 
the second part comprises a nut having a second bearing surface configured to contact the first bearing surface in an operational configuration of the barrel nut, and 
wherein the second bearing surface is part-spherical to permit relative pivoting movement of the first part and the second part about two orthogonal axes.

Claim 13:
A barrel nut according to claim 1, further comprising a retaining member configured to resist separation of the first part and the second part whilst permitting relative pivoting movement of the first part and the second part about two orthogonal axes.

Claim 22: 
An assembly comprising:
	a first structure;
	a second structure;
	a fastener extending through the first structure and the second structure; and
	a two-part barrel nut engaged with the fastener such that separation of the first structure and the second structure is substantially prevented by the engagement of the fastener with the two-part barrel nut;

wherein the first and second bearing surfaces being configured for rotational movement relative to each other about a first axis; and, 
wherein the second bearing surface is part-spherical to permit relative pivoting movement of the first part and the second part about a second axis orthogonal to the first axis.

Claim 23:
An assembly according to claim 22, wherein:

the two-part barrel nut is configured for rotational movement relative to one of the first and second structures about the second axis.

Cancel claim 12.

Allowable Subject Matter
Claims 1-3, 6-9, 13-16, 18-20, and 22-26 are allowed.
Claims 4-5, 10-12, 17, and 21 are cancelled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd